  Case 1:21-cv-00581 Document 1-1 Filed 05/07/21 Page 1 of 8 PageID# 5

                                                                        Service of Process
                                                                        Transmittal
                                                                        04/28/2021
                                                                        CT Log Number 539461397
TO:     David Ball / Speedway Service of Process
        Speedway Superamerica, LLC
        500 SPEEDWAY DR
        ENON, OH 45323-1056

RE:     Process Served in Virginia

FOR:    Speedway LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  Sophia Admassu, PLTF. vs. Speedway LLC, ETC., DFT.
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # CL20200009879
NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Glen Allen, VA
DATE AND HOUR OF SERVICE:         By Process Server on 04/28/2021 at 12:49
JURISDICTION SERVED :             Virginia
APPEARANCE OR ANSWER DUE:         None Specified
ATTORNEY(S) / SENDER(S):          None Specified
ACTION ITEMS:                     CT has retained the current log, Retain Date: 04/28/2021, Expected Purge Date:
                                  05/03/2021

                                  Image SOP

                                  Email Notification, David Ball / Speedway Service of Process
                                   SpeedwayServiceofProcess@Speedway.com

                                  Email Notification, Suzanne Gagle sgagle@MarathonPetroleum.com

                                  Email Notification, Niccole Thompson nmthompson@speedway.com

                                  Email Notification, Melinda Miller memiller2@speedway.com

                                  Email Notification, Jana Crosby jrcrosby@speedway.com

REGISTERED AGENT ADDRESS:         CT Corporation System
                                  4701 Cox Road
                                  Suite 285
                                  Glen Allen, VA 23060
                                  800-448-5350
                                  MajorAccountTeam1@wolterskluwer.com




                                                                        Page 1 of 2 / MS




                                                                                                          EXHIBIT A
   Case 1:21-cv-00581 Document 1-1 Filed 05/07/21 Page 2 of 8 PageID# 6

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    04/28/2021
                                                                                                    CT Log Number 539461397
TO:         David Ball / Speedway Service of Process
            Speedway Superamerica, LLC
            500 SPEEDWAY DR
            ENON, OH 45323-1056

RE:         Process Served in Virginia

FOR:        Speedway LLC (Domestic State: DE)




The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / MS
            Case 1:21-cv-00581 Document 1-1 Filed 05/07/21 Page 3 of 8 PageID# 7



                                                               O.Wolters Kluwer

                           PROCESS SERVER DELIVERY DETAILS




Date:                         Wed, Apr 28, 2021

Server Name:                  Deputy Cone




Entity Served                 SPEEDWAY LLC

Agent Name                    CT CORPORATION SYSTEM

Case Number                   CL20200009879

J urisdiction                 VA




                                                           1
      Case 1:21-cv-00581 Document 1-1 Filed 05/07/21 Page 4 of 8 PageID# 8




                                  COMMONWEALTH OF VIRGINIA
                        CIRCUIT COURT OFFAIRFAX COUNTY
                                 4110 CHAIN BRIDGE ROAD
                                 FAIRFAX, VIRGINIA 22030
                                        703-691-7320
                                       (Press 3, Press 1)



Sophia Admassu vs. Speedway LLC
                                                                          CL-2020-0009879

TO:    Speedway LLC
        t/a Speedway #2870; Serve: CT Corporation System, R/A
       4701 Cox Road Suite 285
       Glen Allen VA 23060



                                SUMMONS — CIVIL ACTION

The party upon whom this summons and the attached complaint are served is hereby
notified that unless within 21 days after such service, response is made by filing in the
Clerk's office of this Court a pleading in writing, in proper legal form, the allegations and
charges may be taken as admitted and the court may enter an order,judgment or decree
against such party either by default or after hearing evidence.


APPEARANCE IN PERSON IS NOT REQUIRED BY THIS SUMMONS.


Done in the name of the Commonwealth of Virginia, on April 16, 2021.



                                           JOHN T. FREY, CLERK

                                           By:
                                            )
                                                      eputy Clerk




Plaintiff's Attorney: Pro Se
            Case 1:21-cv-00581 Document 1-1 Filed 05/07/21 Page 5 of 8 PageID# 9


.-:
      V IRGINIA:
                                                                        Cl/irt[ke.
                                                                                 0
                                                                ?P.:78,4/z , 474ire
                           IN THE CIRCUIT COURT OF FAIRFAX COU11,70 ;0 46,/a.06
                                                   )                                ,c-A• Cb?c,.,:eill..,.
                                                                                    171
       Sophia Admassu                              )
       5500 Holmes Run Parkway                     )                                             11,101/-
                                                                                                        RI.
       Apt. 1618                                   )
       Alexandria, VA 22304                        )
                                                   )
                  Plaintiff,                       )
                                                   )
       v.                                          ) CASE NO.
                                                   )
       Speedway LLC                                )
       T/A Speedway #2870
       7100 Little River Turnpike
                                                   )                20 2. 0 0 9 8 7 9
                                                   )
       Annandale, Virginia 22003                   )
                                                   )
       Serve: CT Corporation System,               )
       registered agent                            )
       4701 Cox Road                               )
       Suite 285                                   )
       Glen Allen, VA 23060,                       )
                                                   )
                  Defendant.                       )
                                                 COMPLAINT
             1.      Plaintiff Sophia Admassu is an adult resident of Virginia.
             2.      Upon information and belief, Defendant Speedway LLC,T/A Speedway #2870 is
      a limited liability company which was at all relevant times doing business in Virginia at 7100
      Little River Turnpike, Annandale, Virginia 22003.
             3.      On or about July 21, 2018, at approximately 8:00 PM,Plaintiff was proceeding as
      a business invitee into Defendant's store at 7100 Little River Turnpike, Annandale, Virginia
      22003 (hereinafter "Defendant's store").

             4.      Upon information and belief, it was raining at that time and place and/or it had
      been raining throughout the day of July 21,2018 at the location of Defendant's store.
             5.      Upon information and belief, Defendant's store had been open to business invitees
      throughout the day of July 21,2018. As persons entered Defendant's store, they were tracking
      moisture, rainwater and/or foreign substances onto the floor at the entrance/exit of the
      Defendant's store.
      Case 1:21-cv-00581 Document 1-1 Filed 05/07/21 Page 6 of 8 PageID# 10




Sophia Admassu v. Speedway,LLC /Complaint/Page 2

       6.       Defendant failed to place any floor mats, rain mats and/or runners on the floor at
the entrance of Defendant's store. Instead, Defendant allowed the moisture, rainwater and/or
foreign substances to accumulate directly on thc ceramic, porcelain and/or vinyl tile floor at the
entrance of Defendant's store.
       7.       The accumulated moisture, rainwater and/or foreign substances on the floor at the
entrance/exit ofthe Defendant's store created an unsafe, unreasonably dangerous condition in the
path that business invitees such as the Plaintiff were forced to take in order to enter the
Defendant's store.
       8.       At the time and place alleged in paragraph 3, the Plaintiff entered the Defendant's
store and immediately stepped into the accumulated moisture, rainwater and/or foreign
substances, which caused her to slip and fall.
       9.       The Plaintiff was unable to prevent herselffrom falling despite the use of
reasonable care and caution.
        10.     The Defendant had a duty to remove the moisture, rainwater and/or foreign

substances from the floor and/or a duty to maintain reasonably safe and non-slippery walking
surfaces in their store for business invitees like the Plaintiff.
        1 1.    Notwithstanding said duty, the Defendant did then and there maintain the

premises of its store in a negligent and reckless manner, such that the moisture, rainwater and/or
foreign substances were not removed from the floor and were left in the Plaintiff's path.
        12.    Notwithstanding said duty, the Defendant did then and there fail to maintain
reasonably safe and non-slippery walking surfaces in Defendant's store by failing to place rain
mats or floor mats at the entrance ofthe Defendant's store and/or was otherwise negligent as may
be adduced during discovery or at trial.
        13.    The Defendant knew or should have known ofthe unsafe condition on its floor
prior to the time that the Plaintiffslipped and fell.
        14.    The Defendant knew or should have known that the moisture, rainwater and/or
     Case 1:21-cv-00581 Document 1-1 Filed 05/07/21 Page 7 of 8 PageID# 11




Sophia Admassu v. Speedway,LLC /Complaint/Page 3


foreign substances on its floor at the entrance ofthe store involved an unreasonable risk of harm
to invitees such as the Plaintiff.
          15.   Defendant had a duty to warn business invitees such as the Plaintiff ofthe unsafe
condition on its floor at the entrance of Defendant's store.
          16.   Defendant knew or should have known the unsafe condition was not open and
obvious to invitees such as the Plaintiff given the proximity ofthe condition to the entrance of
the store.
          17.   Plaintiffdid not know and had no reason to know ofthe unsafe condition on the
floor at the entrance of Defendant's store and ofthe risk involved in entering Defendant's store
despite the exercise of ordinary care for her own safety.
          18.   Despite being on actual and/or constructive notice of the unsafe condition, the
Defendant failed to warn the Plaintiff ofthe unsafe condition on the floor at the entrance of
Defendant's store.
          19.   As a direct and proximate result of the Defendant's negligence and failure to
warn, the Plaintiff has suffered permanent bodily injury, and has suffered and will continue to
suffer pain of body and mind and inconvenience, has incurred and will continue to incur medical
expenses and has suffered and will continue to suffer loss of earnings.
          WHEREFORE,plaintiff Sophia Admassu demandsjudgment against defendant
Speedway LLC in the amount ofFive Hundred Thousand Dollars ($500,000.00)compensatory
damages,costs, interest, prejudgment interest and such other relief this Court deems just and
proper.
       Plaintiffdemands trial by jury on all issues in this case.
    Case 1:21-cv-00581 Document 1-1 Filed 05/07/21 Page 8 of 8 PageID# 12




Sophia Admassu v. Speedway,LLC /Complaint/Page 4


                                    Respectfully submitted,




                                       tin Lerche, Esq., Bar No. 84110
                                      stin.lerche@flachslaw.com
                                     eremy Flachs, Esq., Bar No. 19193
                                   jeremy.flachs@flachslaw.com
                                    Law Offices of Jeremy Flachs
                                    6601 Little River Turnpike, Suite 315
                                    Alexandria, Virginia 22312
                                   (703)879-1998 phone
                                   (703)462-9090 facsimile
                                    Attorneys for Plaintiff
